Citation Nr: 0737445	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, characterized as plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in June 2007 when 
it was referred to the Veterans Health Administration (VHA) 
for a medical expert opinion.  An opinion was obtained in 
August 2007 and a copy of this opinion was sent to the 
appellant and his representative that same month.


FINDINGS OF FACT

1.  The veteran was treated for a left ankle strain during 
service, but did not receive treatment for a left or right 
foot disorder.  

2.  A bilateral foot condition was not shown during service, 
and the weight of the competent evidence is against a finding 
that current bilateral plantar fasciitis is etiologically 
related to service.  

CONCLUSION OF LAW

A bilateral foot disability, diagnosed as plantar fasciitis, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claim.  These duties to notify and assist 
a claimant in the development of their claim are prescribed 
by statute and implemented by regulation that can be found in 
Title 38 of the United States Code, and Title 38 of the Code 
of Federal Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that the appellant has 
been afforded proper notice and all relevant evidence has 
been obtained with regard to the appellant's claim. 

In the present case, in an April 2004 letter, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claims for service connection.  He was advised to 
identify any evidence in support of the claim.  In addition, 
he was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
appellant of the evidence it had received in connection with 
the claim.  

In an April 2006 letter the veteran was provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  The RO did not readjudicate the 
claim following the issuance of the April 2006 letter.  
Nevertheless, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that compensation is 
precluded as a matter of law and/or the preponderance of the 
evidence is against the appellant's claim, as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted private podiatry 
treatment records, and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  He underwent a VA 
examination in May 2003, and his claims file was reviewed by 
a Veterans Health Administration (VHA) podiatrist in August 
2007. Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background and Analysis

The veteran contends that bilateral plantar fasciitis is due 
to repetitive marching during basic training in the U.S. 
Navy.  He testified that his feet started to bother him 
shortly after entering boot camp.  He stated that he was 
treated for the foot condition and put on light duty.  
Following a transfer to "A" school, the veteran reported 
that the condition did not bother him as much.  He stated 
that the problems recurred following discharge from the Navy 
when he was involved in an occupation that required walking 
on asphalt and concrete.  He reported that he did not receive 
medical treatment for the condition until 2005.  Instead, he 
took over the counter medication for pain.  He was employed 
as a truck driver.  

A physical examination upon entry in the military did not 
reveal any foot problems.  In June 1974, he was seen for 
medical treatment with complaints of left ankle pain.  An x-
ray examination revealed no ankle fracture.  There was an 8 
millimeter bony density in the left talus, thought to be a 
bone island, and a 2 by 3 millimeter density in the soft 
tissue of the right heel, most likely representing a foreign 
body.  He was seen again for treatment five days later, with 
continuing complaints of sore ankles and left ankle swelling.  
The impression was a strain.  The remaining service medical 
records are negative for complaints or treatment for a foot 
condition.   His discharge examination in March 1978 included 
a normal clinical evaluation of the feet.  

There are two records from the veteran's private physician 
D.R.S., D.P.M.  In a December 2004 letter to another 
physician, Dr. D.R.S. noted a "many-year history" of 
bilateral heel pain.  The veteran told him that heel pain 
started in the military while in boot camp.  X-rays revealed 
an infracalcaneal spur.  On physical examination, there was 
crepitus and thickening of the plantar fascia.  

In a May 2005 letter, Dr. D.R.S. stated that he reviewed a 
CNP report in which the veteran complained of "pain after 
getting out of bed or after sitting for a prolonged period."  
He noted that these complaints were highly consistent with 
plantar fasciitis.  He opined that even though there was no 
history of trauma during the military, plantar fasciitis is 
usually associated with repetitive micro trauma rather than a 
single profound injury.  

A VHA Chief of Podiatry examined the veteran's claims file in 
August 2007.  He noted that the service medical records did 
not include foot complaints but included left ankle 
complaints.  He noted that the ankle complaints appeared to 
have resolved during service, and were not related to his 
current bilateral plantar fasciitis disability.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has carefully reviewed all of the evidence of 
record but finds that the preponderance of the evidence is 
against the claim for service connection for plantar 
fasciitis.  Initially, the Board finds that there is no 
competent evidence that the veteran had a chronic foot 
condition in service.  The service medical records only 
reference complaints of a left ankle condition.  The 
impression was a left ankle strain.  They do not reference a 
foot condition.  In addition, they do not reference any 
condition of the right foot.  

Based upon the absence of complaints or treatment for a 
bilateral foot condition, the Board finds the VHA examiner's 
opinion more persuasive in addressing the likely etiology of 
plantar fasciitis.  The opinion addresses the fact that the 
complaints and treatment rendered during service were for an 
ankle condition.  Dr. D.R.S., on the other hand, makes no 
reference to the fact that the complaints were for an ankle 
condition.  Moreover, Dr. D.R.S. bases his opinion on a CNP 
report in which the veteran discusses his foot symptoms.  A 
report in which the veteran reports these symptoms is not of 
record, and is not a part of the veteran's official service 
medical records.  Therefore, the etiological opinion appears 
to be based solely on the veteran's reported history that is 
not a part of the record or consistent with the complaints 
found in the record. The Board notes that it may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
However, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also Coburn at 433.  In this matter, the Board does not 
reject the medical opinion by Dr. D.R.S.  It finds, however, 
that due to inconsistencies with the record, it is less 
persuasive than the opinion by the VHA examiner.  

The Board has considered the veteran's statements to the 
effect that he incurred a bilateral foot condition during 
service and statements relating his current foot disorder to 
service.  The Board finds that the absence of documented 
treatment for any bilateral foot condition during service, a 
clinical finding of normal feet upon discharge from service, 
and the lengthy post-service history where no treatment was 
rendered are factors that weigh against the credibility of 
the veteran's testimony.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, because of conflicting statements, 
and that the Board may weigh the absence of contemporary 
medical evidence against lay statements).  Finally, as a lay 
person, he is not competent to offer a medical opinion as to 
the etiology of plantar fasciitis, as plantar fasciitis is a 
disability that is not capable of lay observation and 
requires diagnosis by a medical professional.  See Bostain v. 
West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App.492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  


ORDER

Service connection for a bilateral foot disorder, diagnosed 
as plantar fasciitis, is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


